DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because instant fig.4 is blurred. Fig.4 of the US PGPUB US 20200217826 and the originally filed fig.4 are not readable. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Francis – FR2939198 (English Translation) (hereinafter “Fran”) and further in view of Inomata – Retention Behavior or Amino Acids in Superheated Water Ion Exchange Chromatography (hereinafter “Ino”).

	As to claim 1, Fran teaches a method for amino acid analysis ([0006-0007]), the method comprising: a step of allowing a sample containing a plurality of amino acids including a basic amino acid to flow together with an eluent through a separation column packed with a cation exchange resin, thereby separating the amino acids (page 6: free natural amino acids i.e. histidine (or a basic amino acid); pages 18-19: analysis of natural amino acids is carried out by separation on a column filled with a cation exchange resin; the elution takes place utilizing eluents; thus “a step of allowing a sample containing a plurality of amino acids including a basic amino acid to flow together with an eluent through a separation column packed with a cation exchange resin, thereby separating the amino acids”).
	While Fran teaches eluent contains citric acid, water, lithium chloride (or an alkali metal constituting the alkali metal salt is at least any one of lithium (Li) and Na (sodium)) and having a pH of 5.0 or lower (see page 19), Fran does not explicitly teach a step of detecting the separated amino acids, wherein: the eluent is an eluent containing a polybasic acid, a cation source, and water, and having a pH of 5.0 or lower; the cation source is an alkali metal salt, and an alkali metal constituting the alkali metal salt is at least any one of lithium (Li) and Na (sodium); and the sample is allowed to flow through the separation column heated by applying a temperature gradient including a temperature region of 100°C or higher.
	Ino teaches a concept of: cation exchange system of superheated water ion exchange chromatography was studied from room temperature to 175°C (which inherently contains heating mechanism), wherein pH of mobile phase was adjusted to 2.5 with hydrochloric acid, nitric acid, and sulfuric acid (or a polybasic acid or sulfo group), and respective potassium salts were added to the system to examine effect of competitive ion concentration on KD of Amino acids (see page 1).
Since Fran teaches amino acids analysis depends on variation in temperature of column filled with a cation exchange resin (pages 18-19), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify method for amino acid analysis of Fran with teachings of Ino to include a step of detecting the separated amino acids, wherein: the eluent is an eluent containing a polybasic acid, a cation source, and water, and having a pH of 5.0 or lower; the cation source is an alkali metal salt, and an alkali metal constituting the alkali metal salt is at least any one of lithium (Li) and Na (sodium); and the sample is allowed to flow through the separation column heated by applying a temperature gradient including a temperature region of 100°C or higher (as recited in claim 1); wherein a highest temperature in the temperature gradient is 210°C (as recited in claim 3); wherein the cation exchange resin is a strongly acidic cation exchange resin having a sulfo group (as recited in claim 4); a heating mechanism that heats the separation column by applying a temperature gradient including a temperature region of 100°C or higher (as recited in claim 5), for higher retention behavior of amino acids and to study effect of temperature on retention of alkali metal ions (page 1), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for higher retention behavior of amino acids and to study effect of temperature on retention of alkali metal ions) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 
Furthermore, it is obvious for one having ordinary skill in the art to test any desired temperature including i.e. wherein a highest temperature in the temperature gradient is 210°C, since it has been held that discovering an optimum value of a result effective variable (heating temperature gradient) involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), for higher retention behavior of amino acids and to study effect of temperature on retention of alkali metal ions (page 1)

As to claims 2-4, claims 2-4 are rejected as reasons stated in the rejection of claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Francis – FR2939198 (English Translation) (hereinafter “Fran”) and further in view of Inomata – Retention Behavior or Amino Acids in Superheated Water Ion Exchange Chromatography (hereinafter “Ino”), and further in further view of Kawarai – US 20130145828 (hereinafter “Ka”). 

As to claim 5, modified Fran teaches a system for amino acid analysis, the system comprising:  19an eluent containing a polybasic acid, a cation source, and water, and having a pH of 5.0 or lower; a separation column packed with a cation exchange resin; a heating mechanism that heats the separation column by applying a temperature gradient including a temperature region of 100°C or higher; a sample containing a plurality of amino acids including a basic amino acid is allowed to flow together with the eluent through the separation column; and a detection unit that detects the amino acids separated by the separation column, wherein the cation source is an alkali metal salt, and an alkali metal constituting the alkali metal salt is at least any one of lithium (Li) and sodium (Na) (see reasons stated in the rejection of claim 1; page 19: a colorimeter (or a detection unit) can detect amino acids).
Modified Fran does not explicitly teach a pressurizing mechanism.
Ka teaches a concept of system configuration of the liquid chromatograph, in which a pump (or pressurizing mechanism) forces/flows mixture of amino acid sample and eluent solution through separation column (fig.2 and at least [0076]).
Since Fran teaches flow rate of elution buffers (page 20), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify a system for amino acid analysis of Fran with teachings of Ka to include a pressurizing mechanism that allows a sample containing a plurality of amino acids including a basic amino acid to flow together with the eluent through the separation column, to force/flow/transfer/transport liquid mobile phase (or eluent solution) and amino acid sample through separation column (fig.2 and at least [0076]).









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review WO2009003952, which teaches most widely used chromatographic technique is high-performance liquid chromatography, in which a pump forces the liquid mobile phase through a high efficiency, tightly packed column at high pressure (see profiling session); LC system A 1100 Agilent LC system (Agilent Technologies, Waldbronn, Germany) equipped with a column heating compartment and multiple wavelength detector was used.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861 
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861